 1   REBECCA L. MASTRANGELO, ESQ.
     Nevada Bar No. 5417
 2   ROGERS, MASTRANGELO, CARY ALHO & MITCHELL
     700 S. Third Street
 3   Las Vegas, Nevada 89101
     Phone (702) 383-3400
 4   Fax (702) 384-1460
     rmastrangelo@rmcmlaw.com
 5   Attorneys for Defendants
     THYSSENKRUPP ELEVATOR CORPORATION
 6
                                   UNITED STATES DISTRICT COURT
 7
                                    FOR THE DISTRICT OF NEV ADA
 8
     ANNA JONES,                               )
 9                                             )
                    Plaintiff,                 )
10                                             )            CASE NO. 2:19-cv-00600-GMN-VC
     vs.                                       )
11                                             )
     UNITED STATE OF AMERICA;                  )
12   THYSSENKRUPP ELEVATOR                     )
     CORPORATION, a Delaware Corporation; )
13   THYSSENKRUPP ELEVATOR                     )            STIPULATION AND ORDER FOR
     MANUFACTURING, INC., a Delaware           )            DISMISSAL OF THYSSENKRUPP
14   Corporation; DOES I through X, inclusive; )            ELEVATOR MANUFACTURING, INC.
     and ROE CORPORATIONS XI through           )            WITHOUT PREJUDICE
15   XX, inclusive,                            )
                                               )
16                  Defendants.                )

17

18          IT IS HEREBY STIPULATED and AGREED, by and between the parties hereto through

19   their respective counsel of record, that the above-entitled matter be dismissed AS TO

20   THYSSENKRUPP ELEVATOR MANUFACTURING, INC. ONLY, without prejudice, all

21   parties to bear their own costs and attorney's fees.

22          DATED this 7th day of May, 2021.

23   Rogers, Mastrangelo, Carvalho & Mitchell               Heaton & Associates, PLLC

24   Isl Rebecca Mastrangelo                                Isl Jared Herling, Esq.
25   Rebecca L. Mastrangelo, Esq.                           Jared F. Herling, Esq.
     Nevada Bar No. 005417                                  Nevada Bar No. 13350
26   700 S. Third Street                                    5785 Centennial Center Blvd., Ste. 240
     Las Vegas, Nevada 89101                                Las Vegas, Nevada 89149
27   Attorney for Defendant                                 Attorney for Plaintiff

28
 1                      ORDER FOR DISMISSAL WITHOUT PREJUDICE

 2          Based upon the foregoing Stipulation by the parties and good cause appearing therefore, it

 3   is hereby
 4          ORDERED, ADJUDGED and DECREED that the above-entitled action be, and the same

 5   hereby is dismissed without prejudice AS TO DEFENDANT THYSSENKRUPP ELEVA TOR

 6   MANUFACTURING, INC. ONLY, each party to bear its own costs and attorney's fees incurred.

 7          DATED this _ _ day of _ _ _ _ _ _ _ __,, 2021.

 8

 9
                                                 U.S. DISTRICT COURT JUDGE
10

11   Submitted by:

12   Rogers, Mastrangelo, Carvalho & Mitchell

13   /s/ Rebecca Mastrangelo

14   Rebecca L. Mastrangelo, Esq.
     Nevada Bar No. 005417
15   700 S. Third Street
     Las Vegas, Nevada 89101
16   Attorney for Defendant

17

18

19                                                IT IS SO ORDERED.
20                                                            7
                                                  Dated this ____ day of May, 2021.
21

22
                                                  ___________________________
23
                                                  Gloria M. Navarro, District Judge
24                                                UNITED STATES DISTRICT COURT

25

26
27

28                                                  2
